Citation Nr: 1100206	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-25 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for glaucoma to include as 
secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for hypertension to include 
as secondary to service-connected diabetes mellitus type II.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 
1967.  Service in Vietnam is evidenced in the record.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Veteran's claims for service 
connection for glaucoma and hypertension, both to include as due 
to service-connected diabetes mellitus, and entitlement to 
service connection for hearing loss and tinnitus.  The Veteran 
disagreed and perfected an appeal.

In November 2010, the Veteran and his representative presented 
evidence and testimony in support of the Veteran's claims at a 
video conference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with the 
Veteran's VA claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Reasons for remand

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  In this case, the Veteran contends 
that his diagnosed hypertension and glaucoma disorders have been 
aggravated by service-connected disabilities.  

Specifically, the Veteran contends that his hypertension is 
aggravated by his service-connected diabetes mellitus.  Indeed, 
he has submitted the August 2007 statement of Dr. D.H., M.D., 
that essentially states that medical evidence suggests that 
diabetes is an aggravating condition for hypertension.  The 
Veteran further contended that his diabetes condition existed 
prior to the manifestation of hypertension.  See hearing 
transcript at page 13.  The Veteran has shown that he has 
currently diagnosed hypertension and is service-connected for 
diabetes.  The Board remands for a medical opinion regarding 
whether it is at least as likely as not that the service-
connected diabetes mellitus type II has aggravated the Veteran's 
hypertension disorder.

The Veteran further contends that his service-connected branch 
retinal vein occlusion (BRVO) has aggravated his left eye 
glaucoma.  The Board observes that a letter dated August 2006 
from Dr. A.K., M.D., submitted by the Veteran, includes an 
opinion that Dr. A.K. did not believe that either exposure to 
herbicides or the Veteran's service-connected diabetes mellitus 
type II disability caused or aggravated his glaucoma disorder.  
However, the Veteran stated that Dr. A.K. has told him that the 
glaucoma disorder was aggravated by the service-connected BRVO 
disability.  There is no medical opinion regarding that secondary 
service connection theory.  The Board finds that the nexus issue, 
in its present state, raises questions that must be addressed by 
an appropriately qualified medical provider. See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2010) [a medical examination or opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 
Accordingly, as is discussed below, the Board is remanding this 
claim for further evidentiary development.

The Board notes that the Veteran testified that he failed to 
attend a VA audiology compensation and pension examination that 
had been scheduled for July 7, 2010.  He testified that he failed 
to understand from the notice letter sent for that examination 
that it was for a compensation and pension examination and that 
on July 7, his daughter was receiving treatment for breast cancer 
and that he attended to her.  The Board finds that the Veteran 
presented good cause and that he is entitled to an examination to 
determine whether his diagnosed bilateral sensory-neural hearing 
loss by a VA audiologist in February 2007 was incurred during 
service or is a result of exposure to excessive noise during 
service.  Essentially, the Veteran testified that he was exposed 
to loud jet aircraft at close range, explosions from rocket and 
mortar attacks on the bases where he was assigned in Vietnam, and 
loud artillery from near-by batteries.  See hearing transcript at 
page 19.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall schedule the Veteran for an 
audiology examination by a VA audiologist.  
The examiner shall review the Veteran's VA 
claims folder prior to the examination.  The 
examiner shall report the extent and nature 
of any hearing loss and tinnitus diagnosed in 
an examination and shall provide an opinion 
whether it is at least as likely as not that 
any diagnosed hearing loss and tinnitus 
disorder were incurred during or are a result 
of the Veteran's active duty service.  If the 
examiner cannot provide such an opinion 
without resort to mere speculation, the 
examiner shall state the reasons why that is 
the case.  The examiner's written examination 
report shall be associated with the Veteran's 
VA claims folder.

2.  VBA shall provide the Veteran's VA claims 
folder to an appropriate physician who shall 
review the claims folder and provide an 
opinion whether it is at least as likely as 
not that the Veteran's hypertension disorder 
was caused or has been aggravated by the 
Veteran's service-connected diabetes mellitus 
type II disability.  If the examiner 
determines that an examination of the Veteran 
would be necessary in order to provide the 
requested medical opinion, such examination 
and completion of any diagnostic or other 
testing deemed by the examiner to be 
appropriate shall be accomplished.  If the 
examiner is unable to provide the requested 
opinion without resort to mere speculation, 
the examiner shall state the reasons why that 
is the case.  The examiner's written report 
shall be associated with the Veteran's VA 
claims folder.

3.  VBA shall provide the Veteran's VA claims 
folder to an appropriate physician who shall 
review the claims folder and provide an 
opinion whether it is at least as likely as 
not that the Veteran's glaucoma disorder was 
caused or has been aggravated by the 
Veteran's service-connected branch retinal 
vein occlusion disability.  If the examiner 
determines that an examination of the Veteran 
would be necessary in order to provide the 
requested medical opinion, such examination 
and completion of any diagnostic or other 
testing deemed by the examiner to be 
appropriate shall be accomplished.  If the 
examiner is unable to provide the requested 
opinion without resort to mere speculation, 
the examiner shall state the reasons why that 
is the case.  The examiner's written report 
shall be associated with the Veteran's VA 
claims folder.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


